Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
Response to Arguments
Applicant's arguments “Remarks - 11/18/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claim 1 has changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
This office action considers claims 1-4, 6-7, 9-24 pending for prosecution and are examined on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 7, 9-10, 12, 15, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., of record (US 20170117480 A1 – hereinafter Oh) in view of Song et al. (US 20090212688 A1 – hereinafter Song).
	Regarding Claim 1, Oh teaches a quantum dot light-emitting device (see the entire document; Fig. 3 along with Figs. 4-6; specifically, [0043] and as cited below), comprising:


    PNG
    media_image1.png
    266
    482
    media_image1.png
    Greyscale

Oh – Fig. 3

a first electrode (EL1; Fig. 3; [0043] – “a first electrode EL1”) and a second electrode a second electrode (EL2 – “a second electrode EL2”), 
a layer between the first electrode (EL1)  and the second electrode (EL2), 
a first electron transport layer (ETL2 – part of ETR; [0069]) and a second electron transport layer (ETL1 – part of ETR) disposed between the layer (EML) and the second electrode (EL2), 
wherein the second electron transport layer (ETL1) is disposed between the layer (EML) and the first electron transport layer (ETL2), and each of the first electron transport layer (ETL2) and the second electron transport layer (ETL1) comprise an inorganic material ([0095] – “the electron transport region ETR may include LiF, lithium quinolate (Liq), Li.sub.2O, BaO, NaCl, CsF, a lanthanum metal such as Yb, or a halogenated metal such as RbCl and RbI, as examples.” Note: LiF is an inorganic compound – see https://en.wikipedia.org/wiki/Lithium_fluoride for evidence),, 
wherein a lowest unoccupied molecular orbital energy level of the second electron transport layer (ETL1) is shallower than a lowest unoccupied molecular orbital energy level of the first electron transport layer (ETL2 – Fig. 4 shows LUMO level of ETL1 is shallower than ETL2. Note: Fig. 4 showing LUMO levels is similar to Fig. 2 of applicant’s drawings – that is shallowness is measured from the “Vacuum Level”), and a lowest unoccupied molecular orbital energy level of the layer (EML) is shallower than a lowest unoccupied molecular orbital energy level of the second electron transport layer (ETL1 - Fig. 4 shows LUMO level of EML is shallower than ETL1). 
But, Oh as applied above does not expressly disclose:
the layer [emission] disposed between the first electrode and the second electrode is a quantum dot layer, and
wherein the first electron transport layer comprises a first metal oxide nanoparticle, and the second electron transport layer comprises a second metal oxide nanoparticle different from the first metal oxide nanoparticle, and the second electron transport layer comprises a cerium oxide nanoparticle, a strontium titanium oxide nanoparticle, a barium tin oxide nanoparticle, or a combination thereof.
However, in a related art, Song teaches an EML layer formed of quantum dot ([0054] – “The thickness of the EML may be 10 nm to 500 nm, or more specifically, 50 nm to 120 nm” – that is quantum dots), and 
wherein the first electron transport layer (Fig. 1B – ETL2) comprises a first metal oxide nanoparticle, and the second electron transport layer (ETL1) comprises a second metal oxide nanoparticle different from the first metal oxide nanoparticle ([0009] – “second electron transport layer different from the first electron transport layer including the metal compound and the first electron transporting material.”; [0018] – “the electron transport layer includes an electron transporting material and a metal oxide”), and 
the second electron transport layer (ETL1) comprises a cerium oxide nanoparticle, a strontium titanium oxide nanoparticle, a barium tin oxide nanoparticle, or a combination thereof ([0008] – “the first electron transport layer comprises an electron transporting material and a metal oxide; wherein the metal oxide is one of lithium oxide (Li.sub.2O), molybdenum oxide (MoO.sub.3), barium oxide (BaO), and boron oxide (B.sub.2O.sub.3)”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the layer [emission] disposed between the first electrode and the second electrode is a quantum dot layer, and wherein the first electron transport layer comprises a first metal oxide nanoparticle, and the second electron transport layer comprises a second metal oxide nanoparticle different from the first metal oxide nanoparticle, and the second electron transport layer comprises a cerium oxide nanoparticle, a strontium titanium oxide nanoparticle, a barium tin oxide nanoparticle, or a combination thereof as is taught by Song into Oh.
An ordinary artisan would have been motivated to integrate Song structure into Oh structure in the manner set forth above for, at least, for the obvious benefit of barium oxide of not swelling with moisture as is well known.
Regarding Claim 2, the combination of Oh and Song teaches claim 1 from which claim 2 depends.
	But, Oh does not expressly disclose wherein 20a difference between the lowest unoccupied molecular orbital energy level of the first electron transport layer and the lowest unoccupied molecular orbital energy level of the second electron transport layer is about 0.01 eV to about 1.20 eV, and a difference between the lowest unoccupied molecular orbital energy RK-201907-006-1-USO53 OPP20193089US PNK2020USlevel of the second electron transport layer and the lowest unoccupied molecular orbital energy level of the quantum dot layer is about 0.01 eV to about 1.20 eV.
However, Oh teaches the quantum dot light-emitting device of claim 1, wherein 20a difference between the lowest unoccupied molecular orbital energy level of the first electron transport layer (ETL2) and the lowest unoccupied molecular orbital energy level of the second electron transport layer (ETL1) is about 0.01 eV to about 1.20 eV ([0082] – “An absolute value of difference G3 between the LUMO energy level of the first electron transport layer ETL1 and a LUMO energy level of the second electron transport layer ETL2 may be about 0 eV to about 0.2 eV”), and a difference between the lowest unoccupied molecular orbital energyRK-201907-006-1-USO53 OPP20193089USPNK2020USlevel of the second electron transport layer (ETL1) and the lowest unoccupied molecular orbital energy level of the quantum dot layer (EML) is about 0.01 eV to about 1.20 eV ([0077] – “An absolute value of difference G2 between a lowest unoccupied molecular orbital (LUMO) energy level of the emission layer and a LUMO energy level of the first electron transport layer ETL1 may be about 0 eV to about 0.2 eV”).  But, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable using the LUMO energy level ranges disclosed in the prior art of record to arrive at the recited limitation.
Regarding Claim 7, the combination of Oh and Song teaches the quantum dot light-emitting device of claim 1, wherein the inorganic material of the second electron transport layer (ETL1) comprises cerium oxide, strontium titanium oxide, niobium oxide, barium tin oxide, or a combination thereof (Song - ([0008] – “the first electron transport layer comprises an electron transporting material and a metal oxide; wherein the metal oxide is one of lithium oxide (Li.sub.2O), molybdenum oxide (MoO.sub.3), barium oxide (BaO), and boron oxide (B.sub.2O.sub.3)”).  
Regarding Claim 9, the combination of Oh and Song teaches the quantum dot light-emitting device of claim 1, wherein the second electron transport layer (Oh ETL1) comprises an n-type dopant Oh ([0137] – “the first electron transport layer ETL1 may include a first electron transport material and a first n-type dopant and the second electron transport layer ETL2 may include a second electron transport material and a second n-type dopant).  
Regarding Claim 10, the combination of Oh and Song teaches the quantum dot light-emitting device of claim 9, wherein the n-type dopant comprises a metal element, a metal compound or a metal salt including an alkali metal, Sn, Ni, Co, Mo, V, Ga, Mn, Fe, Nb, Sr, Ba, In, Ca, Zr, W, Ti, Y, Al, or a combination thereof (Oh [0090] – “The first n-type dopant and the second n-type dopant may each independently include at least one selected from the group of lithium quinolate (Liq), LiF, Li.sub.2O, CsF, BaF, BaO, Al.sub.2O.sub.3, NaCl, RbCl, RbI, Ca, Cs and Yb. For example, at least one of the first n-type dopant or second n-type dopant may include Liq”).  
Regarding Claim 12, the combination of Oh and Song teaches the quantum dot light-emitting device of claim 10, wherein the n-type dopant comprises Cs, Rb, Li, Na, K, or a metal salt derived from cesium carbonate, cesium phosphate, cesium vanadate, cesium azide, lithium nitride, rubidium carbonate, or a combination thereof (Oh [0090] – “The first n-type dopant and the second n-type dopant may each independently include at least one selected from the group of lithium quinolate (Liq), LiF, Li.sub.2O, CsF, BaF, BaO, Al.sub.2O.sub.3, NaCl, RbCl, RbI, Ca, Cs and Yb. For example, at least one of the first n-type dopant or second n-type dopant may include Liq”) .  
Regarding Claim 15, the combination of Oh and Song teaches the quantum dot light-emitting device of claim 1, wherein the first metal oxide nanoparticle comprises at least one metal of Zn, Mg, Co, Ni, Ga, Al, Ca, Zr, W, Li, Ti, Ta, Sn, Hf, or Ba (Oh [0095] – “When the electron transport region ETR includes the electron injection layer EIL, the electron transport region ETR may include LiF, lithium quinolate (Liq), Li.sub.2O, BaO, NaCl, CsF, a lanthanum metal such as Yb, or a halogenated metal such as RbCl and RbI, as examples”).
Regarding Claim 19, the combination of Oh and Song teaches the quantum dot light-emitting device of claim 1, wherein the second electron transport layer has a thickness that is less than a thickness of the first electron transport layer (Oh [0082] – “first electron transport layer ETL1 (TH1 in FIG. 1) may be about 10 Å to about 150 Å.” and [0085] – “second electron transport layer ETL2 may be about 100 Å to about 1,000 Å” – Note: ETL1=second electron transport layer, ETL2=first transport layer. Therefore, choose ETL1 thickness of 10 Å and ETL2 to be 100 Å will satisfy the claimed thickness).  
Regarding Claim 21, the combination of Oh and Song teaches an electronic device comprising the quantum dot light-emitting device (Song – [0054] - “The thickness of the EML may be 10 nm to 500 nm, or more specifically, 50 nm to 120 nm” – that is quantum dots).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Song and in further view of Kim et al., of record (US 20190198796 A1 – hereinafter Kim).
Regarding Claim 3, the combination of Oh and Song teaches claim 2 from which claim 3 depends.
Oh also teaches wherein the difference between the lowest unoccupied molecular orbital energy level of the first electron transport layer and the lowest unoccupied molecular orbital energy level of the second electron transport layer is about 0.01 eV to about 0.80 eV (Oh – [0082] – “An absolute value of difference G3 between the LUMO energy level of the first electron transport layer ETL1 and a LUMO energy level of the second electron transport layer ETL2 may be about 0 eV to about 0.2 eV”). But, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable using the LUMO energy level ranges disclosed in the prior art of record to arrive at the recited limitation.
But, Oh does not expressly disclose 5
10the difference between the lowest unoccupied molecular orbital energy level of the second electron transport layer and the lowest unoccupied molecular orbital energy level of the quantum dot layer is about 0.90 eV to about 1.20 eV.
	However, it is well known in the art to form an electron transport layer and a quantum dot layer such that the difference between the LUMO energy level of the electron transport layer and the quantum dot layer is about 0.90 eV to about 1.20 eV as is also taught by Kim (Kim – [00910 – “the emission layer and the second electron transport layer may have a LUMO energy level difference of greater than or equal to about 1.0 eV”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an electron transport layer and a quantum dot layer such that the difference between the LUMO energy level of the electron transport layer and the quantum dot layer is about 0.90 eV to about 1.20 eV as is also taught by Kim into the combination of Oh and Song.
An ordinary artisan would have been motivated to integrate Kim structure into the combination of Oh and Song structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a light emitting diode with layers characterized for specific applications.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Song and in further Jeon et al., of record (US 20160104854 A1 – hereinafter Jeon).
Regarding Claim 4, the combination of Oh and Song teaches claim 1 from which claim 4 depends.
But, Oh does not expressly disclose wherein the lowest unoccupied molecular orbital energy level of the first electron transport layer is about 3.2 eV to about 4.8 eV, the lowest unoccupied molecular orbital energy level of the second electron transport layer is about 2.8 eV to about 4.2 eV, and 20the lowest unoccupied molecular orbital energy level of the quantum dot layer is about 2.5 eV to about 3.6 eV.
However, in a related art, Jeon teaches LUMO energy level of a first electron transport layer [analogous to ETL2] is 2.4 – 2.8 eV ([0076] – absolute value) and LUMO energy level of a second electron transport layer [analogous to ETL1] is 2.8 – 3.2 eV ([0077] – absolute value). In Fig. 8, Jeon shows energy band diagram in which it is seen that LUMO energy level of the quantum dot layer [EML] is shallower than ETL1. Therefore, an estimated value of LUMO of the EML will be around 2.5 eV assuming and ETL1 value of 2.8 eV.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein the lowest unoccupied molecular orbital energy level of the first electron transport layer is about 3.2 eV to about 4.8 eV, the lowest unoccupied molecular orbital energy level of the second electron transport layer is about 2.8 eV to about 4.2 eV, and 20the lowest unoccupied molecular orbital energy level of the quantum dot layer is about 2.5 eV to about 3.6 eV as taught by Jeon into t the combination of Oh and Song.
An ordinary artisan would have been motivated to integrate Jeon structure into the combination of Oh and Song structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a light emitting diode with layers characterized for specific applications.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Song and further view of CN 111463349 A, of record – hereinafter CN 111463349 A.
Regarding Claim 6, the combination of Oh and Song teaches claim 1 from which claim 6 depends.
But, Oh does not expressly disclose wherein each of the first metal oxide nanoparticle and the second metal oxide nanoparticle 10has an average particle diameter of less than or equal to about 10 nanometers.
However, in a related art, CN 111463349 A teaches a first metal oxide nanoparticle and a second metal oxide nanoparticle 10has an average particle diameter of less than or equal to about 10 nanometers (CN 111463349 A – Equivalent Abstract – “The electron transport layer comprises titanium dioxide, zinc oxide, cadmium sulfide, tin dioxide, indium trioxide, tungsten oxide, cerium oxide, 60C fullerene, 70C fullerene, and/or (6,6)-phenyl-61C-methyl butyrate and their derivatives, and their dopants. The hole transport layer comprises nickel oxide, vanadium oxide, molybdenum oxide, copper sulfide, cuprous thiocyanate, copper oxide, cuprous oxide, cobalt oxide, copper-gallium oxide, copper-chromium oxide, poly(bis(4-phenyl)(2,4,6-trimethylphenyl)amine), poly(3,4-ethylenedioxythiophene), 2,2',7,7'-tetrakis(N,N-di(4-methoxyphenyl)amino)-9,9'-spirobifluorene, and/or phthalocyanine porphyrin derivatives and their dopants. The perovskite is a semiconductor compound (AB1X3) structure, where A is monovalent organic cations chosen from CH3NH3+, CH3CH2NH3+, CH(NH2)2+, or C(NH2)3+, or monovalent inorganic cation chosen from lithium, sodium, potassium, rubidium, silver, copper, or cesium, B1 is divalent metal ions chosen from germanium, tin, lead, beryllium, magnesium, calcium, strontium, barium, copper, iron, manganese, zinc, copper, and nickel, X is monovalent anions chosen from chloride, bromide, and iodide. Preferred Properties: The perovskite film has layer thickness of 50 nm or more. The semiconductor compound has band gap value of 1.0-2.0 eV. The electron transport layer has thickness of 5-300 nm” – since the electron transport layer can be 10 nm, diameter of each of zinc oxide and cerium oxide must be less than 10 nm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming second electron transport layer comprises cerium oxide nanoparticles, and the zinc oxide nanoparticles and the cerium oxide nanoparticles each have an average particle diameter of less than or equal to about 10 nm as taught by CN 111463349 A into the combination of Oh and Song.
An ordinary artisan would have been motivated to integrate CN 111463349 A structure into the combination of Oh and Song structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a light emitting diode with layers characterized for specific applications using well known compounds.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Song and in further view of Kessler, of record (US 20190393438 A1 – hereinafter Kessler).
Regarding Claim 14, the combination of Oh and Song teaches claim 9 from which claim 14 depends.
But, Oh does not expressly disclose the quantum dot light-emitting device of claim 9, wherein the n-type dopant is included in an amount of about 5 volume percent to 40 volume percent based on the total volume of the second electron transport layer.
However, it is well known in art to have the n-type dopant at varying volume percent as Kessler teaches an n-dopant range between 0.01% and 35% (Kessler – [0017] – “electron transport material (ETM) and/or electron acceptor material forms a matrix into which the n-dopant has been mixed, especially with a proportion by volume between 0.01% and 35% by volume”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein the n- type dopant is included in an amount of about 5 volume percent to 40 volume percent based on the second electron transport layer as taught by Kessler into the combination of Oh and Song.
An ordinary artisan would have been motivated to integrate Kessler structure into the combination of Oh and Song structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a light emitting diode with layers characterized for specific applications using well known compounds.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Song and in further view of Lee et al., of record (US 20200194678 A1 – hereinafter Lee).
Regarding Claim 16, the combination of Oh and Song teaches claim 1 from which claim 16 depends.
But, Oh does not expressly disclose the quantum dot light-emitting device of claim 1 wherein the first metal oxide nanoparticle comprises a zinc oxide nanoparticle represented by ZnpxQxO, wherein Q is Mg, Co, Ni, Ga, Al, Ca, Zr, W, Li, Ti, Ta, Sn, Hf , Ba, or a combination thereof, and 0<x<0.5.  
But, it is well known in the art form an electron transport layer a zinc oxide nanoparticle represented by Zn1.xQxO, wherein Q is Mg, Co, Ni, Ga, Al, Ca, Zr, W, Li, Ti, Ta, Sn, Hf , Ba, or a combination thereof, and O≤0.5 as is taught by Lee (Lee – [0119] – “the metal component of the metal oxide in the ETL 364 may be selected from, but are not limited to, zinc (Zn), calcium (Ca), magnesium (Mg), titanium (Ti), tin (Sn), tungsten (W), tantalum (Ta), hafnium (Hf), aluminum (Al), zirconium (Zr), barium (Ba) and combination thereof. Particularly, the metal oxide in the ETL 364 may include, but are not limited to, titanium dioxide (TiO.sub.2), zinc oxide (ZnO), magnesium zinc oxide (ZnMgO), zirconium oxide (ZrO), tin oxide (SnO.sub.2), tungsten oxide (WO.sub.3), tantalum oxide (Ta.sub.2O.sub.3), hafnium oxide (HfO.sub.3), aluminum oxide (Al.sub.2O.sub.3), barium titanium oxide (BaTiO.sub.3), and barium zirconium oxide (BaZrO.sub.3), each of which is undoped or doped with Al, Mg, In, Li, Ga, Cd, Cs or Cu” – one skilled in the art would be motivated to oxygen content per the function of the device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein the first electron transport layer comprises a zinc oxide nanoparticle represented by Zn1.xQxO, wherein Q is Mg, Co, Ni, Ga, Al, Ca, Zr, W, Li, Ti, Ta, Sn, Hf , Ba, or a combination thereof, and O≤0.5 as taught by Lee into the combination of Oh and Song.
An ordinary artisan would have been motivated to integrate Lee structure into the combination of Oh and Song structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a light emitting diode with layers characterized for specific applications using well known compounds.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Song, Lee and in further view of in further view of CN 111463349 A.
Regarding Claim 17, the combination of Oh and Song teaches claim 1 from which claim 17 depends.
But, Oh does not expressly disclose the quantum dot light-emitting device of claim 1, wherein the first metal oxide nanoparticle comprises zinc oxide nanoparticles represented by ZnpxQxO, wherein Q is Mg, Co, Ni, Ga, Al, Ca, Zr, W, Li, Ti, Ta, Sn, Hf, Si, Ba, or a combination thereof, and 0<x<0.5, the second metal oxide nanoparticle comprises cerium oxide nanoparticles, and the zinc oxide nanoparticles and the cerium oxide nanoparticles have an average particle diameter of less than or equal to about 10 nm.  
But, it is well known in the art form an electron transport layer a zinc oxide nanoparticle represented by Zn1.xQxO, wherein Q is Mg, Co, Ni, Ga, Al, Ca, Zr, W, Li, Ti, Ta, Sn, Hf , Ba, or a combination thereof, and O≤0.5 as is taught by Lee (Lee – [0119] – “the metal component of the metal oxide in the ETL 364 may be selected from, but are not limited to, zinc (Zn), calcium (Ca), magnesium (Mg), titanium (Ti), tin (Sn), tungsten (W), tantalum (Ta), hafnium (Hf), aluminum (Al), zirconium (Zr), barium (Ba) and combination thereof. Particularly, the metal oxide in the ETL 364 may include, but are not limited to, titanium dioxide (TiO.sub.2), zinc oxide (ZnO), magnesium zinc oxide (ZnMgO), zirconium oxide (ZrO), tin oxide (SnO.sub.2), tungsten oxide (WO.sub.3), tantalum oxide (Ta.sub.2O.sub.3), hafnium oxide (HfO.sub.3), aluminum oxide (Al.sub.2O.sub.3), barium titanium oxide (BaTiO.sub.3), and barium zirconium oxide (BaZrO.sub.3), each of which is undoped or doped with Al, Mg, In, Li, Ga, Cd, Cs or Cu” – one skilled in the art would be motivated to oxygen content per the function of the device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein the first electron transport layer comprises a zinc oxide nanoparticle represented by Zn1.xQxO, wherein Q is Mg, Co, Ni, Ga, Al, Ca, Zr, W, Li, Ti, Ta, Sn, Hf , Ba, or a combination thereof, and O≤0.5 as taught by Lee into the combination of Oh and Song.
An ordinary artisan would have been motivated to integrate Lee structure into the combination of Oh and Song structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a light emitting diode with layers characterized for specific applications using well known compounds.
But, none teaches the second electron transport layer comprises cerium oxide nanoparticles, and the zinc oxide nanoparticles and the cerium oxide nanoparticles each have an average particle diameter of less than or equal to about 10 nm.
In a related art, CN 111463349 A teaches second electron transport layer comprises cerium oxide nanoparticles, and the zinc oxide nanoparticles and the cerium oxide nanoparticles each have an average particle diameter of less than or equal to about 10 nm (CN 111463349 A – Equivalent Abstract – “The electron transport layer comprises titanium dioxide, zinc oxide, cadmium sulfide, tin dioxide, indium trioxide, tungsten oxide, cerium oxide, 60C fullerene, 70C fullerene, and/or (6,6)-phenyl-61C-methyl butyrate and their derivatives, and their dopants. The hole transport layer comprises nickel oxide, vanadium oxide, molybdenum oxide, copper sulfide, cuprous thiocyanate, copper oxide, cuprous oxide, cobalt oxide, copper-gallium oxide, copper-chromium oxide, poly(bis(4-phenyl)(2,4,6-trimethylphenyl)amine), poly(3,4-ethylenedioxythiophene), 2,2',7,7'-tetrakis(N,N-di(4-methoxyphenyl)amino)-9,9'-spirobifluorene, and/or phthalocyanine porphyrin derivatives and their dopants. The perovskite is a semiconductor compound (AB1X3) structure, where A is monovalent organic cations chosen from CH3NH3+, CH3CH2NH3+, CH(NH2)2+, or C(NH2)3+, or monovalent inorganic cation chosen from lithium, sodium, potassium, rubidium, silver, copper, or cesium, B1 is divalent metal ions chosen from germanium, tin, lead, beryllium, magnesium, calcium, strontium, barium, copper, iron, manganese, zinc, copper, and nickel, X is monovalent anions chosen from chloride, bromide, and iodide. Preferred Properties: The perovskite film has layer thickness of 50 nm or more. The semiconductor compound has band gap value of 1.0-2.0 eV. The electron transport layer has thickness of 5-300 nm” – since the electron transport layer can be 10 nm, diameter of each of zinc oxide and cerium oxide must be less than 10 nm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming second electron transport layer comprises cerium oxide nanoparticles, and the zinc oxide nanoparticles and the cerium oxide nanoparticles each have an average particle diameter of less than or equal to about 10 nm as taught by CN 111463349 A into the combination of Oh, Song and Lee.
An ordinary artisan would have been motivated to integrate CN 111463349 A structure into the combination of Oh, Song and Lee structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a light emitting diode with layers characterized for specific applications using well known compounds.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Song, Lee and CN 111463349 A and in further view of Kase et al., of record (US 20200373500 A1 – hereinafter Kase).
Regarding Claim 18, the combination of Oh, Song, Lee and CN 111463349 A teaches claim 17 from which claim 18 depends.
But, the combination does not expressly disclose wherein the second electron transport layer further comprises cesium, cesium salt, cesium carbonate, or a combination thereof.
In a related art, Kase teaches an electron transport layer further comprises cesium (Kase – [0129] – “electron transport layer, those obtained by N-doping the material typically used for the layer with a metal such as cesium can be used”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein the second electron transport layer further comprises cesium, cesium salt, cesium carbonate, or a combination thereof as taught by Kase into the combination of Oh, Song, Lee and CN 111463349 A.
An ordinary artisan would have been motivated to integrate Kase structure into the combination of Oh, Song, Lee and CN 111463349 A structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a light emitting diode with layers characterized for specific applications using well known compounds.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kim and Yokoyama and in further view of Morgan, of record (US 20190351822 A1 – hereinafter Morgan).
Regarding Claim 20, the combination of Oh and Song teaches claim 1 from which claim 20 depends.
But, Oh does not expressly disclose wherein the 5quantum dot layer comprises cadmium-free quantum dots, and the quantum dot layer emits light with a peak emission wavelength region of about 430 nm to about 480 nm.
However, in a related art, Morgan teaches wherein the 5quantum dot layer comprises cadmium-free quantum dots, and the quantum dot layer emits light with a peak emission wavelength region of about 430 nm to about 480 nm (Morgan – [0130] – “FIG. 5 shows the spectral shape of emission of a white light source comprising a blue LED coated with a phosphor (dotted line) and the emission of the same phosphor LED coupled to a layer of red emitting Quantum Dot (solid line). It can be observed that the Quantum Dot film absorbs blue light, thus decreasing the intensity of the blue emission peak of the LED around 460 nm” – note: the quantum dot layer is phosphor – therefore not of cadmium).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein the 5quantum dot layer comprises cadmium-free quantum dots, and the quantum dot layer emits light with a peak emission wavelength region of about 430 nm to about 480 nm as taught by Morgan into the combination of Oh and Song.
An ordinary artisan would have been motivated to integrate Morgan structure into the combination of Oh and Song structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a light emitting diode with layers characterized for specific applications using well known compounds.
Allowable Subject Matter
       Claims 11, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Reason for allowability of claims 11, 13 was indicated in the office action mailed on 02/03/2022.
	Claim 11 was objected in the last office action mailed on 02/03/2022. Applicant has incorporated the limitations of claim 11 into new claim 22. Therefore, claim 22 allowed. Claim 23 is also allowed since it inherits the limitations of claim 22.
	Claim 13 was objected in the last office action mailed on 02/03/2022. Applicant has incorporated the limitations of claim 13 into new claim 24. Therefore, claim 24 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898